          Case 1:19-cv-07131-ALC Document 10 Filed 08/05/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ANDREA TANTAROS,                                         Case No. 1:19-cv-07131-ALC-RWL

                      Petitioner,                        NOTICE OF MOTION
                                                         TO REMAND
       -against-
                                                         New York County Supreme Court
FOX NEWS NETWORK, LLC,                                   Index No. 156936/2019
THE ESTATE OF ROGER AILES,
WILLIAM SHINE, SUZANNE SCOTT,
DIANNE BRANDI, and ANDREA BRIGANTI,

                      Respondents.


       PLEASE TAKE NOTICE, that Petitioner Andrea Tantaros respectfully moves the Court

before the Hon. Andrew L. Carter, Jr., United States District Judge, Southern District of New

York, at the Thurgood Marshall United States Courthouse, 40 Foley Square, Courtroom 1306,

New York, New York 10007 for an Order pursuant to 28 U.S.C. 1447(c) remanding this action

to the Supreme Court of the State of New York, New York County.

       PLEASE TAKE FURTHER NOTICE, that in support of her motion, Petitioner Andrea

Tantaros will rely upon the accompanying Memorandum of Law.

       PLEASE TAKE FURTHER NOTICE, that pursuant to Local Rule 6.1(b), Respondents’

answering papers are due within fourteen days after service of the moving papers, and

Petitioner’s reply is due within seven days after service of the answering papers.

                            **The Next Page is the Signature Page**
        Case 1:19-cv-07131-ALC Document 10 Filed 08/05/19 Page 2 of 2



Dated: New York, New York
       August 5, 2019
                                        WOLF HALDENSTEIN ADLER
                                        FREEMAN & HERZ LLP

                                        /s/ Demet Basar
                                        Demet Basar
                                        Daniel Tepper
                                        270 Madison Avenue
                                        New York, New York 10016
                                        Tel.: (212) 545-4600
                                        Fax: (212) 686-0114
                                        basar@whafh.com
                                        tepper@whafh.com

                                        FEIN & DELVALLE, PLLC
                                        Bruce Fein (pro hac vice motion forthcoming)
                                        300 New Jersey Avenue NW
                                        Washington, DC 20001
                                        Tel.: 202-465-8727
                                        bruce@feinpoints.com

                                        Counsel to Petitioner, Andrea Tantaros

                                                                                 805620
